Citation Nr: 1503154	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-11 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic right knee disorder, to include injury residuals, tricompartmental degenerative joint disease, osteoarthritis, and gout (claimed as a bilateral knee disorder).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from May 1983 to October 1983 and active service from June 1988 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied entitlement to service connection for "right knee, gout claimed as bilateral knee condition."

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Winston-Salem, North Carolina RO.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system.

In August 2007, the Veteran submitted a claim for a chronic left knee disorder to include injury residuals.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary for the adjudication of this claim.

In September 2011, the Board remanded the Veteran's claim in order for VA to obtain all relevant military, VA, and private documentation relevant to the Veteran's claimed right knee disability.  The remand order directed the AOJ to: (1) contact the National Personnel Record Center (NPRC), the Louisiana Air National Guard, and any other appropriate agency and request copies of the Veteran's service personnel records and service treatment records; (2) contact the NPRC and/or the appropriate service entity and request that a search for records of inpatient and outpatient treatment of the Veteran in 1983 at the Aberdeen Maryland Proving Grounds Army medical facility; (3) request the Veteran to provide information as to all post-service treatment of his chronic right knee disorder and, upon receipt of the requested information and appropriate releases, contact the Tulane Sports Medicine and all other identified health care providers and request forwarding of all available clinical documentation pertaining to any treatment of the Veteran not already of record; (4) associate with the claims folder all relevant VA clinical documentation pertaining to treatment of the Veteran after May 25, 2011; (5) after completing all of the above development, schedule the Veteran for a VA joints examination to accurately determine the nature and etiology of his chronic right knee disorder; (6) review the examination report to ensure compliance with the directives of the remand; and, finally, (7) readjudicate the Veteran's claim.  All records secured by the above searches were to be incorporated into the record.

In October 2011, VA's Appeals Management Center (AMC) sent the Veteran a letter requesting information as to all post-service treatment records relating to his chronic right knee disorder, including information on Tulane Sports Medicine, and further requesting the return of a completed Authorization and Consent to Release Information form for each non-VA health care provider.  The AMC also asked for copies of the Veteran's service personnel records and service treatment records form the Louisiana Air National Guard.  

The AMC further requested that the National Personnel Records Center search for the Veteran's active duty inpatient clinical records from the Army's Aberdeen Proving Grounds for May 1, 1983 to October 30, 1983 for his right knee disorder, and for January 1, 1983 to October 19, 1983 for "knee disorder, joint disease, osteoarthritis, gout."  A further request was made for the Veteran's entire personnel file.  The AMC also requested that VA schedule the Veteran for a VA joints examination and that the examiner provide an opinion as to the nature and etiology as to any identified right knee disorder. 

In January 2012, the Privacy Act manager of the Louisiana Air National Guard informed the AMC that no medical records of the Veteran were available.

In July 2012 and December 2012, the AMC requested the Veteran's service personnel records and service treatment records from the Air Reserve Personnel Center (ARPC).

In December 2012, the National Personnel Records Center responded that searches of the Army's Aberdeen Maryland Proving Grounds for 1983 were negative, no records were located.  The ARPC informed the AMC by telephone that, after a database search, no record of the Veteran was found in the ARPC system.  Also, VA's Records Management Center informed the AMC by e-mail: that "STR is a no record at RMC."

In January 2013, the Louisiana Air National Guard informed the AMC by e-mail that it had no medical or personnel records of the Veteran.  

The AMC sent a letter to Buckley Air Force Base in Colorado requesting a copy of the Veteran's service and personnel records and service treatment records for service with the Louisiana Air National Guard from 1984 to 1993.  It does not appear that a response was received.  Accordingly, additional development is warranted on remand.

The AMC informed the Veteran in January 2013 by letter and telephone that the AMC (1) had been unable to obtain the Veteran's clinical records for treatment at the Aberdeen Maryland Proving Grounds for 1983, (2) attempted to obtain his records from the National Personnel Records Center, (3) originally obtained the Veteran's service treatment records in September 2007 from the National Personnel Records Center and had been unable to obtain any additional service treatment records, and (4) attempted to obtain additional service treatment records from the Records Management Center and the Louisiana Air National Guard.

A Supplemental Statement of the Case (SSOC) was issued in January 2013, denying entitlement to service connection for a chronic right knee disorder, to include injury residuals, tricompartmental degenerative joint disease, osteoarthritis, and gout.  The SSOC summarized the AMC's efforts to secure service treatment and personnel records in response to the Board's September 2011 remand.  The decision review officer determined that there was no basis for a medical examination to be scheduled in light of the "insufficient information for any examiner's review." Finding no record of treatment of the right knee in service or within one year of discharge, the decision review officer denied the claim.

In December 2014, the Veteran's representative submitted a statement pointing out that the Veteran has not been scheduled for a VA medical examination and requesting a further remand by the Board in order for the Veteran to be given the VA medical examination ordered by the Board in its previous remand.

The scheduling of a VA medical examination "after all of the above development is complete" was not contingent upon success in securing the medical or personnel records.  Therefore another remand is required to schedule the Veteran for a VA joints examination, as previously directed, in order to evaluate the nature and etiology of his claimed right knee disorder.

Accordingly, the case is REMANDED for the following action:

1. Make follow-up attempts to obtain service records from Buckley Air Force Base until it is reasonably certain the records do not exist or further efforts to obtain them would be futile.  See Appeals Management Center letter dated January 11, 2013.     

2. Schedule the Veteran for a VA joints examination to accurately determine the nature and etiology of the Veteran's chronic right knee disorder, to include injury residuals, tricompartmental degenerative joint disease, osteoarthritis, and gout.  All indicated tests and studies should be made and the findings reported in detail. 

Send the claims folder to the examiner for a review of all pertinent documents in the folder.  The examination report should specifically state that such a review was conducted.  The examiner is reminded that lay (non-expert) evidence can be competent if provided by a veteran or any other person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) (2014).

The examiner should give an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified right knee disorder had its onset during active service or ACDUTRA in 1983; is etiologically related to the Veteran's credible reports of an in-service knee injury during ACDUTRA in 1983; or is otherwise related to active service or his period of ACDUTRA in 1983.  The examiner is requested to provide a detailed rationale for all stated opinions.

3. After the requested examination has been completed, review the examination report to ensure that it complies with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

4. Thereafter, undertake any other development action deemed warranted.

5. Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

